DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 10 (the second instance thereof) and 11-20 have been renumbered as claims 12-21.  Appropriate correction is required in the next Office Action to comply with this renumbering.
For the purposes of applying art, renumbered claims 14-16 (claims 13-15 as originally presented) will be treated as depending from renumbered claim 13 (claim 12 as presented).  Appropriate correction of the dependencies 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 as renumbered herein is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the dispersion of polymers" in Line 2 thereof.  There is insufficient antecedent basis for this limitation in the claim, as Claim 13 and Claim 1 do not refer to a dispersion of polymers.
Examiner notes that Claim 14 as renumbered herein does refer to “a dispersion of polymers”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 9, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Graf ‘369 (U.S. PGPub 2005/0260369).  “Texture” (https://www.vocabulary.com/dictionary/texture accessed online 21 OCT 2022, printout attached) is cited to show that smooth and rough surfaces are both textured surfaces.
Claim 1 – Graf ‘369 teaches an article, comprising:
a primer layer (PG 0057, a substrate layer comprising e.g. cellulosic materials and an adhesive thermoset polymer) and an optical element (PG 0061, top layer), wherein the primer layer and the optical element impart a structural color (PG 0061, the top layer includes colorant and therefore imparts a structural color) having at least one hue (PG 0061, yellow colorant; yellow is a primary color and is therefore recognized as a hue) to the article.  PG 0058 further discloses that these layers may be disposed on an e.g. glass substrate.
Graf ‘369 does not expressly disclose an article with the claimed percent transmittance.  Optical transmittance of portions of the article is identified as a design choice at e.g. PG 0058 and 0059.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select any desired optical transparency for the primer layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 3 – Graf ‘369 renders obvious the article of claim 1, wherein the primer layer further comprises a textured surface (as shown in the provided definition of “texture”, textures encompass smooth and rough surfaces; therefore, Examiner maintains that every surface is a combination of smooth and rough surfaces and therefore every surface is a textured surface) and the textured surface of the primer layer, the primer layer, and the optical element impart the structural color (PG 0061, the top layer contains colorant which imparts a color). 
Claim 4 – Graf ‘369 renders obvious the article of claim 1, wherein the primer layer is on a top surface of a substrate of an article (PG 0058, the primer layer may be in direct contact with a surface of the substrate; “top” and “bottom” designations may be arbitrarily assigned). 
Claim 5 – Graf ‘369 renders obvious the article of claim 3, wherein the top surface of a substrate is a textured surface of an article (as shown in the provided definition of “texture”, textures encompass smooth and rough surfaces; therefore, Examiner maintains that every surface is a combination of smooth and rough surfaces and therefore every surface is a textured surface), wherein the primer layer is on the textured surface (PG 0058, substrate layer in contact with glass substrate), and the textured surface of the substrate, the primer layer, and the optical element impart the structural color (PG 0061, the top layer contains colorant which imparts a color). 
Claim 7 – Graf ‘369 renders obvious the article of claim 1, wherein the primer layer is a coating (PG 0053 in combination with PG 0058), wherein the coating is a crosslinked coating including a matrix of crosslinked polymers (PG 0053, condensation polymers are formed by crosslinking of monomers and oligomers). 
Claim 9 – Graf ‘369 renders obvious the article of claim 7, wherein the primer layer comprises a plurality of solid pigment particles entrapped in the matrix of crosslinked polymers (PG 0048, e.g. titanium dioxide). 
Claim 13 – Graf ‘369 renders obvious the article of claim 1, wherein the primer layer is a coating (PG 0053 in combination with PG 0058), wherein the coating is a product of crosslinking a polymeric coating composition (PG 0053, condensation polymers are formed by crosslinking of monomers and oligomers).  
Claim 16 – Graf ‘369 renders obvious the article of claim 12, wherein the polymeric coating composition further comprises a solubilized dye (PG 0025, solution blending of the colorant necessarily solubilizes it).  [Examiner’s note – Claim 16 is interpreted as depending from Claim 13]
Claim 17 – Graf ‘369 renders obvious the article of claim 1, wherein the structural color is limited to one, two or three hues selected from a hue group (PG 0023, specific single-hued colorants), wherein the hue group is selected from the group consisting of violet, blue, or blue-green (PG 0023, specific violet, blue, and green colorants listed and disclosed as being used in combination in the case of blue-green).  
Claim 18 – Graf ‘369 renders obvious the article of claim 1, wherein the structural color produced by optical element is a single-hued color (PG 0023, yellow colorants are disclosed; in combination with the elsewhere disclosed unstable yellow colorant, e.g. PG 0024, selection of all yellow colorants would produce a yellow hue).  
Claim 19 – Graf ‘369 renders obvious the article of claim 1, wherein the at least one hue is associated with a wavelength range in the visible spectrum, wherein the wavelength range is selected from: the range of about 520 to 490 nanometers, the range of about 490 nanometers to 450 nanometers, the range of about 450 to 400 nanometers, or a combination thereof (Graf ‘369 discloses blue pigments at PG 0023; blue light has wavelengths of 450-495 nanometers, therefore selection of blue pigments necessarily provides a wavelength range within some portion of the claimed range or ranges).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Graf ‘369 as applied to claim 1 above, and further in view of Sano ‘133 (U.S. PGPub 2002/0183133).
Claim 12 – Graf ‘369 renders obvious the article of claim 1, but does not teach or suggest wherein the imparted structural color is iridescent.  Graf ‘369 is open to the use of any colorant or combination of colorants (PG 0022, 0023).   Graf ‘369 is further open to applying the multilayer article to e.g. sports equipment (PG 0067).  Sano ‘133 is drawn to forming iridescent coatings on golf club heads (Abstract, PG 0005-0007) where the iridescent coating comprises iridescent materials (PG 0007).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Graf ‘369 to use iridescent colorant materials as suggested by Sano ‘133, as Graf ‘369 wants to make multilayer coatings comprising colorants on e.g. sports equipment and Sano ‘133 teaches that iridescent colorants are desirable inclusions in multilayer coatings for golf club heads.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Graf ‘369 as applied to claim 1 above, and further in view of Suwa ‘976 (U.S. PGPub 2010/0215976).
Claim 20 – Graf ‘369 renders obvious the article of claim 1, wherein a first layer of the optical element comprises titanium dioxide (PG 0048, e.g. titanium dioxide), and wherein the first layer and the second layer are adjacent one another (PG 0057 and 0061 respectively).  Graf ‘369 does not expressly teach or suggest wherein the second layer of the optical element comprises silicon dioxide.  Graf ‘369 teaches that the top layer may optionally comprise additional materials (PG 0021).  Suwa ‘976 is drawn to the formation of protective films (Abstract) and teaches that the inclusion of e.g. silica in a curable resin film imparts abrasion resistance and antiwear properties to the film (PG 0018).  Examiner notes that Graf ‘369 expressly considers weatherabililty, e.g. abrasion resistance, as desirable in its invention (PG 0066).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Graf ‘369 to include silica particles in its top coat layer as suggested by Suwa ‘976, as Graf ‘360 wants to form multilayers articles with enhanced weatherability properties and Suwa ‘976 teaches that inclusion of silica (silicon dioxide) particles in a layer imparts abrasion resistance and antiwear properties to the layer. 

Claims 1, 3-7, 9, 11, 13, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards ‘069 (U.S. PGPub 2007/0076069).  “Texture” (https://www.vocabulary.com/dictionary/texture accessed online 21 OCT 2022, printout attached) is cited to show that smooth and rough surfaces are both textured surfaces.  [Examiner’s note – Claim 16 is interpreted as depending from Claim 13]
Claim 1 – Edwards ‘069 teaches an article, comprising: a primer layer (PG 0023) and an optical element (PG 0025, reflective coating layer; PG 0032, protective coating layer; layers combined are held as optical element), wherein the primer layer and the optical element impart a structural color having at least one hue to the article (PG 0023, 0025, and 0032 all include colored elements; a color necessarily has at least one hue). Edwards ‘069 does not expressly teach or disclose a primer layer having a percent transmittance of about 40 percent or less.  The purpose of the primer layer (PG 0023) is to desirably scatter light back up through the reflective layer disposed thereon; as such, the degree of transmittance is a result-effective variable with regards to the optical properties of the multilayer structure.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the transmittance properties of the primer layer such that a desired degree of reflectance is obtained in the final optical product, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 3 – Edwards ‘069 renders obvious the article of claim 1, wherein the primer layer further comprises a textured surface (per the attached definition of “texture”, textures encompass smooth and rough surfaces; as such, Examiner maintains that every surface is a combination of smooth and rough features and therefore every surface is a textured surface), and the textured surface of the primer layer, the primer layer, and the optical element impart the structural color (as Claim 1, the primer layer and all layers of the optical element may comprise colorants). 
Claim 4 – Edwards ‘069 renders obvious the article of claim 1, wherein the primer layer is on a top surface of a substrate of an article (PG 0022-0023, the distinction of “top” is arbitrary). 
Claim 5 – Edwards ‘069 renders obvious the article of claim 3, wherein the top surface (the distinction of “top” is arbitrary) of a substrate is a textured surface of an article (per the attached definition of “texture”, textures encompass smooth and rough surfaces; as such, Examiner maintains that every surface is a combination of smooth and rough features and therefore every surface is a textured surface), wherein the primer layer is on the textured surface (PG 0022, primer layer printed on the substrate), and the textured surface of the substrate, the primer layer, and the optical element impart the structural color (as Claim 1, the primer layer and all layers of the optical element may comprise colorants). 
Claim 6 – Edwards ‘069 renders obvious the article of claim 1, wherein the primer layer is a metal oxide or metal oxynitride (Edwards ‘069 PG 0023, e.g. titanium oxide), wherein the metal oxide or the metal oxynitride is doped (Edwards ‘069 PG 0023, the titanium dioxide contains a dispersant). 
Claim 7 – Edwards ‘069 renders obvious the article of claim 1, wherein the primer layer is a coating (PG 0023), wherein the coating is a crosslinked coating including a matrix of crosslinked polymers (PG 0024). 
Claim 9 – Edwards ‘069 renders obvious the article of claim 7, wherein the primer layer comprises a plurality of solid pigment particles entrapped in the matrix of crosslinked polymers (PG 0023, titanium dioxide particles). 
Claim 11 – Edwards ‘069 renders obvious the article of claim 1, wherein the optical element is substantially free of pigments, dyes, and a combination thereof (PG 0025, the cited particles are reflective particles and not pigments or dyes; PG 0033, pigments and dyes may be excluded as a matter of design choice; therefore, neither layer held as part of the optical element comprises pigments or dyes). 
Claim 13 – Edwards ‘069 renders obvious the article of claim 1, wherein the primer layer is a coating (PG 0023), wherein the coating is a product of crosslinking a polymeric coating composition (PG 0023-0024, PG 0036-0038). 
Claim 16 – Edwards ‘069 renders obvious the article of claim 12, wherein the polymeric coating composition further comprises a solubilized dye PG 0023, dyes may be included in the composition).  [Examiner’s note – Claim 16 is interpreted as depending from Claim 13]
Claim 21 – Edwards ‘069 renders obvious the article of claim 1, wherein the optical element has from 2 to 10 layers (PG 0025, reflective coating layer; PG 0032, protective coating layer).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards ‘069 as applied to claim 1 above, and further in view of Berning ‘356 (U.S. Patent 4,705,356).
Claim 2 – Edwards ‘069 teaches the article of claim 1, wherein the optical element is a multilayer reflector (PG 0025, PG 0032; the combined multilayer structure comprises reflective particles and is therefore a multilayer filter), wherein the optical element has at least two layers (PG 0025, PG 0032; the specific layers recited therein).
Edwards ‘069 does not teach or suggest that at least two adjacent layers have different refractive indices.
Berning ‘356 teaches a method comprising: 
Disposing a primer layer (e.g. Figure 3 element 37; Column 6 Lines 61-65 teach that the upper three layers can be mounted on a substrate; the language implies formation of the upper three layers as a component and then applying them to the adhesive layer of the substrate); and
Disposing an optical element on a top surface of the primer layer (e.g. Figure 3 element 38; top and bottom surfaces are arbitrary until the combined layers are adhered to the substrate), wherein the optical element is a multilayer interference coating (Column 7 Lines 3-7, Column 8 Lines 34-56), wherein the optical element has at least two layers (Column 8 Lines 44-47), including at least two adjacent layers having different refractive indices (Column 8 Lines 44-47).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Edwards ‘069 to include the multilayer interference coating of Berning ‘356, as Edwards ‘069 wants to form multilayer optical structures comprising reflective elements and Berning ‘356 discloses multilayer interference coatings which are commensurate with the purpose.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards ‘069 as applied to claim 7 above, and further in view of Higashi ‘454 (U.S. PGPub 2001/0053454).
Claim 8 – Edwards ‘069 renders obvious the method of claim 7, but does not teach that the matrix of crosslinked polymers include polyurethane polymers.  Edwards ‘069 teaches more generally that the undercoat layer should be smooth and non-absorbent and may be deposited by any suitable means (PG 0022).  Higashi ‘454 is drawn to formations of multilayer resin films (Abstract, PG 0013-0018) wherein the first layer of the film is an acrylate resin layer (PG 0014).  Higashi ‘454 further teaches that printed acrylate layers may suitably comprise urethane inks (PG 0042) and that a purpose of the acrylate layers is to control the appearance of a multilayer film (e.g. PG 0043), which is a goal shared by Edwards ‘069 (see e.g. PG 0023).  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  See also MPEP 2144.06(I).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Edwards ‘069 to utilize urethane inks as suggested by Higashi ‘454, as Edwards ‘069 desires to control the appearance of a multilayer film and Higashi ‘454 teaches that incorporation of urethane inks into e.g. acrylate resin layers provides enhanced control of the optical properties of acrylate resin undercoat layers.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards ‘069 / Higashi ‘454 as applied to claim 8 above, and further in view of Tsuchimura ‘823 (U.S. PGPub 2006/0128823).
Claim 10 – Edwards ‘069 / Higashi ‘454 renders obvious the article of claim 8, but does not teach or suggest wherein the polyurethane polymers include polyester polyurethane copolymers.  Edwards ‘069 is drawn to the use of radiation curable ink layers (PG 0023, 0024, 0036-0038).  Tsuchimura ‘823 teaches radiation curable ink layers comprising colorant, a polymerizable compound, and a polymerization initiator (Abstract, PG 0517-0520).  The ink compositions of Tsuchimura ‘823 have overlapping desired viscosities with Edwards ‘069 (Edwards ‘069 PG 0024, 8-12 centipoise; Tsuchimura ‘823 PG 0517, 7-20 mPa*s (1 centipoise = 1 mPa*s)).  Suitable polymer compounds are disclosed as acrylic compounds, polyurethane resins, polyester resins, and combinations thereof (Tsuchimura ‘823 PG 0513).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Edwards ‘069 / Higashi ‘454 to use a copolymer blend of polyester and polyurethane for a coating ink as suggested by Tsuchimura ‘823, as Edwards ‘069 / Higashi ‘454 want to form layers using polymeric compositions and colorants with a targeted viscosity range and Tsuchimura ‘823 teaches layer forming compositions comprising polymeric compositions and colorants which can be used to form layers at the desired coating viscosity.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards ‘069 as applied to claim 1 above, and further in view of Sano ‘133.
Claim 12 – Edwards ‘069 renders obvious the article of claim 1, but does not expressly teach or suggest wherein the imparted structural color is iridescent.   Edwards ‘069 is open to the use of any colorant or combination of colorants (PG 0034).   Edwards ‘069  is further open to applying the multilayer article for decorative purposes generally (PG 0004-0005).  Sano ‘133 is drawn to forming iridescent coatings on golf club heads (Abstract, PG 0005-0007) where the iridescent coating comprises iridescent materials (PG 0007).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Edwards ‘069 to use iridescent colorant materials as suggested by Sano ‘133, as Edwards ‘069 wants to make decorative multilayer coatings comprising colorants and Sano ‘133 teaches that iridescent colorants are desirable inclusions in multilayer coatings for golf club heads.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards ‘069 as applied to claim 12 above, and further in view of Arcurio ‘039 (WO 2003/046039).  [Examiner’s note – Claims 14-15 are interpreted as depending from Claim 13]
Claim 14 – Edwards ‘069 renders obvious the article of claim 12, but does not expressly teach or suggest wherein the polymeric coating composition comprises a dispersion of polymers, wherein the dispersion of polymers is a water-borne dispersion of polymers.  Arcurio ‘039 is drawn to printing ink compositions for forming cured films on substrates (Page 2 Lines 9-31) wherein the printing ink compositions further comprise e.g. titanium dioxide pigment (Page 11 Line 31).  The printing ink compositions comprise aqueous dispersions of acrylate and polyurethane monomers (Page 2 Lines 9-31) and may be applied by conventional printing techniques (Page 14 Lines 19-21).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Edwards ‘069 to use the printing ink of Arcurio ‘039, as Edwards ‘069 wants to form cured polymeric films comprising titanium dioxide on substrate surfaces by printing means and Arcurio ‘039 teaches a printing ink composition comprising titanium dioxide and e.g. acrylate suitable for forming a polymeric film on a substrate.
Claim 15 – Edwards ‘069 / Arcurio ‘039 renders obvious the article of claim 12, wherein the polymeric coating composition further comprises a plurality of solid pigment particles mixed with the dispersion of polymers (Edwards ‘069 PG 0023, titanium dioxide particles), wherein, the solid pigment particles are selected from the group consisting of: metal and metal oxide pigments (Edwards ‘069 PG 0023, titanium dioxide particles). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712